Citation Nr: 0312008	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD); in excess of 30 percent prior to September 
11, 1997, in excess of 50 percent from September 11, 1997, to 
December 8, 1999, and in excess of 30 percent from December 
9, 1999.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel






INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO granted service connection 
for PTSD and assigned a 10 percent disability rating, 
effective March 13, 1997.  

In December 1997, the appellant provided oral testimony via a 
hearing held at the RO before a hearing officer, a transcript 
of which has been associated with the claims file.

In a December 1997 hearing officer decision, the hearing 
officer assigned an effective date of March 13, 1996, for the 
grant of service connection for PTSD, and assigned a 30 
percent disability rating for PTSD, effective March 13, 1996.

The appellant provided oral testimony via a videoconference 
hearing before a Veterans Law Judge held at the RO in March 
1999, a transcript of which have been associated with the 
claims file.  That Veterans Law Judge is no longer employed 
with the Board.

In July 1999, the Board denied the claim of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD and remanded the issue of entitlement to a rating in 
excess of 30 percent for PTSD.

In November 2000, the Board denied an initial evaluation in 
excess of 30 percent for PTSD prior to September 11, 1997; 
granted an initial evaluation of 50 percent for PTSD from 
September 11, 1997, to December 9, 1999; and denied an 
initial evaluation in excess of 30 percent for PTSD from 
December 9, 1999.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In March 2001 an Appellee's 
Motion for Remand and to Stay Proceedings was submitted with 
respect to the Board's November 2000 decision in light of the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In August 2001, the CAVC issued an Order granting this motion 
and vacating the part of the November 2000 Board decision 
that denied (1) an initial rating in excess of 30 percent for 
PTSD prior to September 11, 1997; (2) an initial rating in 
excess of 50 percent for PTSD from September 11, 1997, to 
December 8, 1999; and (3) an initial rating in excess of 30 
percent for PTSD from December 9, 1999.

The case was returned to the Board for further action 
consistent with the CAVC's August 2001 Order.

In April 2002, the Board undertook additional development on 
the claim on appeal, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  This has been completed.

In a November 2002 statement, the veteran's former 
representative indicated that the veteran had discharged him 
as his attorney.  See 38 C.F.R. § 20.607 (2002).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


A Veterans Law Judge who conducts a hearing must participate 
in making the final determination on a claim.  See 38 C.F.R. 
§ 20.707 (2002).

Since the Veterans Law Judge who conducted the March 1999 
videoconference hearing is no longer employed at the Board, 
the Board asked the veteran in an April 15, 2003, letter 
whether he wanted another hearing before a Veterans Law 
Judge, and if so, what type of hearing.  

On April 21, 2003, the veteran stated that he wanted a 
hearing before a Veterans Law Judge via a Travel Board 
hearing to be held at the RO.

There are actions that must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  The request for a Board hearing at 
the RO is such a matter.  See Chairman's Memorandum No. 01-
02-01 (January 29, 2001) (noting one such action is where an 
appellant has requested a field hearing, either a Travel 
Board hearing or a local Hearing Officer (Decision Review 
Officer) hearing).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3,326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be scheduled to 
appear at a hearing before a travel 
Veterans Law Judge as soon as it may be 
feasible.  Notice should be sent to the 
veteran, a copy of which should be 
associated with the claims file.

3.  The veteran should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


